DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
3.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,661,179. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe the same game method and system of storing a plurality of game media with associated information including parameters with attached first and second values for different states of the game media, where the value of the game media can be specified and allocated, changed, or specified during the course of the game play. They both describe the system of determining and calculating a value to apply to and change the game medium value for the plurality of gam media.
4.	Claims 1-12 of the US Patent 10,661,179, discloses every element and limitation of Claims 1-15 of the present application. The difference however is that the present application’s claims have different wording than the US Patent, and hence appears to be an obvious variant thereof of US Patent 10,661,179.
The following claim chart shows the claim-to-claim comparison between independent claims 1 from both applications.
16/848,119
10,661,179
1. A control method of a game executed by an information processing device, the method comprising the step of: 

storing a plurality of first game media associated with a first player and a plurality of second game media associated with a second player, each of the plurality of first game media and each of the plurality of second game media having a plurality of parameters, the plurality of parameters including a first parameter and a second parameter different from the first parameter, wherein the control method further comprises the steps of: displaying a field; 










determining a first user-selection game medium to be placed in the field from a plurality of first candidate game media among the plurality of first game media based on selection made by the first player; 

placing the first user-selection game medium in a first area within the field in a state of first parameter in which the first parameter is valid; 

specifying one or more specific areas within the field in which is placed a second user-selection game medium selected from a plurality of second candidate game media among the plurality of second game media, the second user-selection game medium being placed in a state of second parameter in which the second parameter is valid; and 

calculating points associated with the second player based on the first parameter of the first user-selection game medium placed by the step of placing and the second parameter of the second user-selection game medium placed in the one or more specific areas. 










storing a plurality of first game media associated with a first player and a plurality of second game media associated with a second player, each of the plurality of first game media and each of the plurality of second game media having a plurality of parameters, the plurality of parameters including a first parameter and a second parameter different from the first parameter, wherein the control method further comprises the steps of: displaying a field, a plurality of first candidate game media among the plurality of first game media, and a plurality of second candidate game media among the plurality of second game media, the plurality of first candidate game media being capable of 

determining a first user-selection game medium to be placed in the field from the plurality of first candidate game media based on selection made by the first player; 


placing the first user-selection game medium in an area within the field in a state of first parameter in which the first parameter is valid;  

specifying one or more specific areas within the field in which is placed a second user-selection game medium selected from the plurality of second candidate game media, the second user-selection game medium being placed in a state of second parameter in which the second parameter is valid;  and 


calculating points associated with the second player based on the first parameter of the first user-selection game medium placed by the step of placing and the second parameter of the second user-selection game medium placed in the one or more specific areas. 




Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715